AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty C~e (Modified)                                                                   Page I of   1;7/')
                                                                                                                                                    ,:1 ..

                                        UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                         V.                                     (For Offenses Committed On or After November I, 1987)


                    Oscar Humberto Garcia-Macias                                Case Number: 2:19-mj-11997

                                                                                Jo Anne TY!_ell
                                                                                Defendant's Attorney


REGISTRATION NO. 24755380

THE DEFENDANT:
                                                                                                   Fu
                                                                                                    .   --,-r=o
 IZI pleaded guilty to count(s) 1 of Complaint
                                                                                  DEC 3 0 2019
                                 ---------------l------------,.....---+----
 D was found guilty to count(s)                                           CLERK: u.s. rnsT:::1r~r r_;
     after a plea of not guilty.                                      IsouTHEr\i·, )iS1 R.CT Of CA ~,
     Accordingly, the defendant is adjudged guilty of such count(s), \iv~-invol.-ve-the-foHo · · oiferrs

Title & Section                    Nature of Offense                                                             Count Number{s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
•    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •         TIME SERVED                      ~ 0 1~7/)
                                                                              __,.                                  days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        MondaL_ December 30_,_ 2019

              ~
           I\?-\\
           ;\
                                  (1
                                  ',\   .; ' ·\\                        Date of Imposition of Sentence


Received     \'\M},~,' \ \\~ J
             DUSM




Clerk's Office Copy                                                                                                        2:19-mj-11997
